Citation Nr: 9923627	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  95-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected right ear hearing loss.  

2.  Entitlement to service connection for cancer of the lung, 
claimed as due to exposure to Agent Orange.  

3.  Entitlement to service connection for cancer of the 
esophagus, claimed as due to exposure to Agent Orange.  

4.  Entitlement to service connection for cancer of the 
larynx, claimed as due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from September 1965 
to April 1972.  The record shows that his decorations 
included the Purple Heart.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1994 decision of the RO.  

In March 1997, the veteran was scheduled for a hearing before 
a Member of the Board; however, the veteran was reported to 
have failed to report to the hearing.  



REMAND

The veteran contends, in essence, that his service-connected 
right ear hearing loss is severe enough to warrant a 
compensable evaluation.  He also claims that he is entitled 
to service connection for cancer of the lung, esophagus and 
larynx due to exposure to Agent Orange.  

The veteran's claim of entitlement to an increased rating is 
well grounded in that it is not inherently implausible.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

The rating schedule criteria for evaluating hearing 
disabilities changed on June 10, 1999.  When the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to the 
resolution of his appeal under the criteria which are most 
favorable to his claim.  Karnas v. Derwinski, 1 Vet.App. 308 
(1991).  The RO has not had the opportunity to consider the 
veteran's service-connected right ear hearing loss under both 
the old and new criteria.  Thus, in order to prevent any 
prejudice to the veteran, this claim must be considered by 
the RO under the provisions of both criteria.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In regard to the issues of service connection for cancer of 
the lung, esophagus and larynx, claimed as due to exposure to 
Agent Orange, the Board notes that, where a claim is not well 
grounded, VA does not have a statutory duty to assist a 
veteran in developing facts pertinent to the claim.  While VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991 & 
Supp. 1999) to advise a veteran of evidence needed to 
complete an application for a claim, this obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, the Board finds that the RO must inform the veteran of 
his obligation to submit all medical evidence which tends to 
support his claims.  

Thus, to ensure that all evidence potentially relevant to the 
veteran's claims is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
the claimed cancer of the lung, esophagus 
and larynx since his discharge from 
service, and for the service-connected 
right ear hearing loss since May 1997.  
In addition, the veteran should be 
instructed to submit all medical evidence 
which tends to support his assertions 
that he currently has cancer of the lung, 
esophagus and larynx due to exposure to 
Agent Orange or other disease or injury 
in service.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The veteran should then be scheduled 
for VA audiology and ear examinations to 
determine the current severity of the 
service-connected right ear hearing loss.  
Before evaluating the veteran, the 
examiner should be provided with the 
claims folder for review in connection 
with his or her evaluation.  All 
indicated tests should be accomplished.  
The examiner's report should also provide 
all current complaints, clinical findings 
and diagnoses in terms of both the old 
and new rating criteria.  

3.  Upon completion of the development 
requested hereinabove, the veteran's 
claims should be reviewed once again.  
This should include consideration of both 
the old and new rating criteria in regard 
to the service-connected right ear 
hearing loss.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


